DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 16, 17 and 19, drawn to the technical feature of a method of enhancing gene expression using SEQ ID NO: 4.
Group II, claims 2-15 and 18, drawn to the technical feature of a nucleic acid comprising SEQ ID NO: 4.
Group III, claims 20, 27, 28 and 30, drawn to the technical feature of a method of enhancing gene expression using SEQ ID NO: 64.
Group IV, claims 21-26, 29 and 31, drawn to the technical feature of a nucleic acid comprising SEQ ID NO: 64.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Groups I and II require SEQ ID NO: 4, while Groups III and IV require SEQ ID NO: 64.
 lack unity of invention because even though the inventions of these groups require the technical feature of SEQ ID NO: 4, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trinklein et al. (U.S. Patent Application No. 20070161031; published July 12, 2007).  Trinklein et al. discloses a nucleic acid (SEQ ID NO 4138) which comprises instant SEQ ID NO: 4 (see below).
Query Match             100.0%;  Score 509;  DB 27;  Length 2300;
  Best Local Similarity   100.0%;  
  Matches  509;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTTTTAGAGAATCCACACCTGTCCCAGTTGCTGGGTTCCACTACCAAAAGTGAATTGCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        459 CCTTTTAGAGAATCCACACCTGTCCCAGTTGCTGGGTTCCACTACCAAAAGTGAATTGCA 518

Qy         61 ACTATTTTAGGAGCACTTAAGCACATCCGAAAAATGAGTGATTCTGTTCTGGCCCACACC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        519 ACTATTTTAGGAGCACTTAAGCACATCCGAAAAATGAGTGATTCTGTTCTGGCCCACACC 578

Qy        121 ACATCACTGATGTACCCCCTTAAAGCATGTCCCTGAGTTCATCACAGAAGACTGCTCCTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        579 ACATCACTGATGTACCCCCTTAAAGCATGTCCCTGAGTTCATCACAGAAGACTGCTCCTC 638

Qy        181 CTGTGCCCTCCACAAGGTTAGAACTGTCCTTGTCTTAGGGAAAAAGGAGAGAGAGAGAGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        639 CTGTGCCCTCCACAAGGTTAGAACTGTCCTTGTCTTAGGGAAAAAGGAGAGAGAGAGAGA 698

Qy        241 GAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGGGACAGGCACCAACTGGGTAACC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        699 GAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGAGGGACAGGCACCAACTGGGTAACC 758

Qy        301 TCTGCTGACCCCCACTCTACTTTACCATAAGTAGCTCCAAATCCTTCTAGAAAATCTGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        759 TCTGCTGACCCCCACTCTACTTTACCATAAGTAGCTCCAAATCCTTCTAGAAAATCTGAA 818

Qy        361 AGGCATAGCCCCATATATCAGTGATATAAATAGAACCTGCAGCAGGCTCTGGTAAATGAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        819 AGGCATAGCCCCATATATCAGTGATATAAATAGAACCTGCAGCAGGCTCTGGTAAATGAT 878

Qy        421 GACTACAAGGTGGACTGGGAGGCAGCCCGGCCTTGGCAGGCATCATCCTCTAAATATAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        879 GACTACAAGGTGGACTGGGAGGCAGCCCGGCCTTGGCAGGCATCATCCTCTAAATATAAA 938

Qy        481 GATGAGTTTGTTCAGCCTTTGCAGAAGGA 509
              |||||||||||||||||||||||||||||
Db        939 GATGAGTTTGTTCAGCCTTTGCAGAAGGA 967

Hence, in the absence of a contribution over the prior art, the noted shared technical feature is not a shared special technical feature.  Without a shared .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648